DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-27
Withdrawn:
11 and 15
Examined:
1-10, 12-14 and 16-27
Independent:
1, 21 and 26
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other
x
JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"
x
112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting




Priority
Priority is claimed to as early as 2/17/2015.

Restriction/election
Applicant’s election without traverse in the 11/18/2020 reply is acknowledged.  As listed above, claims are withdrawn as drawn to nonelected inventions pursuant to 37 CFR 1.142(b), and the remaining claims have been examined as listed above.  Applicant may request an interview if it becomes clear that examination would be advanced by relaxing the restriction requirement to re-join withdrawn subject matter. 

Objections to the specification
The specification is objected to as containing one or more hyperlinks (e.g. p. 15 and additional instances).  The content addressed by hyperlinks may be insufficiently immutable (in contrast for example to a typical journal publication or other printed reference), such that neither the use of hyperlinks nor reference to hyperlinked content is allowed under 37 CFR 1.57(e).  All hyperlink(s), e.g. any form of browser-executable address, must be deleted.  Further information is provided at MPEP § 608.01.  Alternatively and if desired, organizations may be cited in plain text, to the extent such citations are supported by the original disclosure (noting that citations in the specification do not constitute an IDS, and, unless citations are included on an IDS, they may not be considered).  As another alternative, dated copies of content may be included via IDS (further information is provided at MPEP § 609.04(a)).


Claim objections
Claims 6, 8, 11-12, 15-16, 21 and 25 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.

The following issues are objected to:
Claim
Recitation
Comment
6
one or more gene sequence variation score
Should read "scores"
8
one or more algorithm
Should read "algorithms"
11-12, 15-16

The equations as presented in the claims are not clearly readable.


21
selecting an anticancer agent
The claim does not clearly accomplish the recited objective.
25
the drug score and the information as a ground for the calculation is stored
Should read "[[is]]are stored"
25
each of the calculation module
Should read "modules"




Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10, 12-14 and 16-27 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
the pharmacodynamics or pharmacokinetics of an anticancer agent
Lacks antecedent


2
a 
deoxynucleoside analog
and a deoxynucleoside analog
The claim repeats the claim element.
6-7, 11-12, 17
protein damage score... is calculated
The specification discloses a definition of the recited "protein damage score" including details as to how the score is calculated (i.e. "if there are two or more gene sequence variations encoding a protein, a protein damage score is calculated as a mean of gene sequence variation scores calculated for the respective variations" at [49]), such this it is unclear how that definition relates to the algorithms recited in claim 6.
 
Relatedly, it is not clear how claim 7 is further limiting since the disclosed definition appears already to include the limitation of claim 7.  Depending on resolution of this rejection, a rejection under 112/d may apply.
21
first calculation module which is configured to calculate one or more gene sequence variation information
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "module") and function and/or result (here "calculation" and "calculate one or more gene sequence variation information") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function (e.g. [86]), noting that any disclosure must be clearly linked to the particular invoking recitation.
21
second calculation module which is configured to calculate an individual protein damage score
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "module") and function and/or result (here "calculation" and "calculate an individual protein damage score") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function (e.g. [86]), noting that any disclosure must be clearly linked to the particular invoking recitation.
21
third calculation module which is configured to calculate an individual drug score
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "module") and function and/or result (here "calculation" and "calculate an individual drug score") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function (e.g. [86]), noting that any disclosure must be clearly linked to the particular invoking recitation.


22
fourth calculation module which is configured to determine whether the anticancer agent will be used 

24
wherein the display unit further comprises a display unit
The relationship between the two instances of "display unit" is unclear.  It may help to overcome the rejection to amend so that the two instances are distinguished as "first" and "second."

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.



Claims Not in Condition for Complete Examination
At this point in examination, considering the art of record and the art in the search results, no art rejection applies.  However, the present claims raise interpretation issues as detailed in the above 112 rejections, and it presently is not possible to fully examine the claims with respect to 102 and 103 (MPEP 2173.06.II, 2nd para., 2nd approach).  Where there is a great deal of confusion and uncertainty as to the interpretation of a claim, it is not proper to reject the claim over prior art.  An art rejection should not be based on excessive speculation as to the meaning of terms nor excessive assumptions as to claim scope.





Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Matter belonging to no statutory category -- claims 21-27
Claims 21-25 are rejected under 35 USC 101 because the claimed inventions are directed to non-statutory subject matter.  
Claim 21 is to a "system," which is not interpreted as belonging to any category listed in 101.  In a BRI, the claim reads on software comprising no structure other than software.  The claim is not recited as a process, and the claim is not limited to any particular structure as machine or manufacture.  The claim reads on transitory propagating signals which are not proper patentable subject matter because it does not fit within any of the four statutory categories of invention (In re Nuijten, Federal. Circuit, 2006).
In a BRI, the recited "database" and instances of "unit" and of "module" read on transitory structure of the recited "system."
As appropriate, this rejection can be overcome by, for example, amending to recite structure such as non-transitory computer-readable medium comprising computer instructions or any equivalent in which structure of such instructions is configured according to the limitations of the recited steps.  
If claim 21 is intended to be directed to a 101 machine or manufacture, then the claim may be recited in terms of claimed structure, and such structure may reside in at least stored instructions corresponding to the recited steps.  
In addition, in order to distinguish claim 21 from claim 26, possibly claim 21 should recite a storage device, distinct from the medium of claim 26 and a computer processor.

Claims 26-27 are rejected under 35 USC 101 because the claimed inventions are directed to non-statutory subject matter.  
Claim 26 is to a "computer-readable medium," which is interpreted as reading on transitory embodiments and therefore is not interpreted as belonging to any category listed in 101.  In a BRI, the claim reads on software comprising no structure other than software.  The claim is not recited as a process, and the claim is not clearly limited to any particular structure as machine or manufacture.  The In re Nuijten, Federal. Circuit, 2006).
In a BRI, the recited "processor" is not structure of the recited "medium" and is interpreted only as intended use or structure.
As appropriate, this rejection can be overcome by, for example, amending to recite structure such as non-transitory computer-readable medium comprising computer instructions or any equivalent in which structure of such instructions is configured according to the limitations of the recited steps.  
If claim 26 is intended to be directed to a 101 machine or manufacture, then the claim may be recited in terms of claimed structure, and such structure may reside in at least stored instructions corresponding to the recited steps.



Judicial exceptions (JE) to 101 patentability
Claims 1-10, 12-14 and 16-27 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of selecting an anticancer agent including the JE elements of "determining...," "calculating... protein damage..." and "calculating an individual drug score...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 21 are interpreted as directed to the abstract idea of selecting an anticancer agent including the JE elements of "...calculate... gene sequence variation...," "...calculate... protein damage...," and "...calculate an individual drug score...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
Preliminarily, at this 1st step of the analysis, elements of independent claim 26 are interpreted as directed to the abstract idea of calculating a drug score including the JE elements of "acquiring...," "calculating... protein damage..." and "calculating [a] drug score...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include the variously recited calculations, as well as relationships inherent in recitations as the only supported embodiments.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, the October 2019 Update guidance includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way 
Regarding the "Meaning of 'Recites,'" the October Update states, referring to the January Guidance (emphasis added): 
The 2019 PEG did not change the meaning of 'recites' from how this term is used in the Manual of Patent Examining Procedure (MPEP)...  That is, a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim. While the terms 'set forth' and 'describe' are thus both equated with 'recite,' their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims 'set forth' an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement.'
While the "set forth" language of the October Update (p. 1) approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the guidance. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) 

1st Mayo/Alice question: law of nature
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are directed to a law of nature of correlating protein damage to drug anticancer functionality.  
Preliminarily, at this 1st step of the analysis, elements of independent claim X21X are directed to a law of nature of correlating protein damage to drug anticancer functionality.  
Preliminarily, at this 1st step of the analysis, elements of independent claim 26 are directed to a law of nature of correlating protein damage to drug anticancer functionality.  
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the above Guidance).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1, 21 and 26 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "display" (claim 21) is a conventional element of a laboratory and/or computing environment, for example as exemplified by Baek (as cited on the 2/22/2018 IDS, with reference to the computational environment therein, at e.g. abstract).  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1, 21 and 26
Summing up the above Mayo/Alice analysis of claims 1, 21 and 26, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2-10, 12-14, 16-20, 22-25 and 27 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.  In each of these abstract idea elements, the limitations apply to data types and to process or algorithmic aspects of considering or processing the data.
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the paragraph in the 101 rejection describing what may be included in an abstract idea).  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently "computer-related" and/or improves its relevant field: Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, these arguments generally rely on there being an "improvement" clearly on the record.  One way of placing an improvement argument clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no improvement without a difference); and any improvement is either explicitly recited or inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that the argument applies to all claimed embodiments.  
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Citations to art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
Regarding communication via electronic mail (email), the filing of a USPTO form SB/0439 
As warranted during examination and after the above authorization, the examiner's email address may be obtained via telephone.  A copy of all communication will be made of record in the application file.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631